ORDER

PER CURIAM.
Appellant, Antoine Gayfield (“defendant”), appeals the judgment of conviction for two counts of robbery in the first degree, RSMo § 569.020 (1986), and two counts of armed criminal action, RSMo § 571.015 (1986), entered by the Circuit Court of the City of St. Louis after a jury trial. Defendant also appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. We further find the judgment of the motion court is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b). A memorandum explaining the reasons for our decision is attached for the use of the parties involved.